Citation Nr: 1205373	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-43 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for hearing loss.  
	
2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 23 to October 2, 2002 and from January 2003 to April 2004; he also served in the Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied claims for service connection for hearing loss and tinnitus.  

The Veteran testified before the undersigned at a March 2011 Board hearing.  A transcript of the hearing has been reviewed and has been associated with the file.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's current tinnitus is as likely as not related to active duty service.  


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b).  If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service.  Id.  Service connection may be granted even if there is no official record of incurrence or aggravation in such service.  Id.  Reasonable doubt is resolved in favor of the veteran.  Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  The Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The Veteran asserted in his July 2008 claim that his tinnitus started in 2003.  He had received no treatment at the time.  He submitted a "tinnitus questionnaire" along with claim.  His tinnitus sounded like ringing and buzzing in both ears during military service.  He stated he separated from service in May 2008.  He had tinnitus constantly.  He felt that exposure to combat noise, small arms fire, large engine noise, improvised explosive devices (IEDs) and mortar explosions may have caused his tinnitus.  

At the March 2011 Board hearing, the Veteran said prior to service, he did not have any problems with his hearing or ringing in his ears.  He was given hearing protection during training.  He said he had "light ringing" in his ears after his training, but he was busy and didn't worry about it.  The Veteran did not know how many times he had to fire his weapon during service.  He stated the vehicles he travelled in were loud.  He was exposed to combat situations.  After service he had consistent ringing in his ears.  He didn't remember having an exit physical when he left the military.

Service treatment records show the Veteran was asked if he had ringing in his ears on a March 2004 post-deployment form and he did not answer this question.  He stated he was not in direct combat where he discharged his weapon.  He did report exposure to loud noises and excessive vibration.  

August and September 2005 records from the 55th Medical Group show the Veteran reported experiencing shootings, bombings and loud noises on a regular basis.  He was exposed to recurrent mortar attacks, ambushes, and sniper fire.  In June 2007, information from Army Reserve to VA indicated the Veteran is a Combat Action Badge recipient.  

Post-service records show the Veteran complained of ringing in his ears at a July 2008 VA primary care appointment.  In July 2009, he received a VA audiology examination.  The claims file was reviewed but medical records were "not requested" by the RO.  The Veteran claimed he had bilateral hearing loss and tinnitus due to noise exposure.  

The examiner noted the Veteran's periods of active duty service and found he had normal hearing bilaterally from 500 to 6000 Hertz in service.  The Veteran reported a history of noise exposure in service from small arms fire, explosive devices, and engine noises.  He had no family history of deafness, relevant pathology or medical conditions.  He said tinnitus started while the he was on active duty and was constant.  

The Veteran had normal hearing in both ears from 250 to 8000 Hertz.  Yet, the examiner went on to state that there was a significant effect on his occupation in that he had decreased concentration, poor social interaction, difficulty following instructions and difficulty hearing.  Driving was affected.  

The examiner found the Veteran's reported tinnitus was less likely as not from military noise exposure.  The examiner opined that the Veteran had normal hearing at discharge from active duty in March 2004 and that he had "no significant noise exposure" in the Reserve (meaning, presumably, after the active duty period).  
Because the Veteran had normal hearing at discharge from active duty it was not likely tinnitus was related to his military service.  

As an explanation, the examiner stated that there is a high correlation between hearing loss, tinnitus and noise exposure.  The presence of ratable hearing loss from the service or audio metric configuration is a strong indicator that reported tinnitus is also from noise exposure.  Without hearing loss, it was less likely the tinnitus was due to service.  

The Board finds the Veteran is competent to report the symptoms of tinnitus because ringing in the ears is within one's own personal experience.  See 38 C.F.R. § 3.159(a)(2); Charles, 16 Vet. App. 370.  As for credibility, the Board notes the Veteran did not deny or report ringing in the ears when specifically asked in service (see March 2004 post-deployment form).  The Board finds the Veteran has been consistent on the issue of ringing of the ears in service.  He has been candid and consistent as a whole throughout this claim.  His statements are assigned some evidentiary weight.  

The VA examiner gave a negative opinion for the tinnitus claim because the Veteran did not have hearing loss, but then seemed to acknowledge that he did have tinnitus and appeared to state he had occupational effects from normal hearing.  The examination report is also assigned some evidentiary weight, but is not conclusive.  

When the Board considers the Veteran's award of a Combat Action Badge, his competent and consistent statements on the issue of service connection for tinnitus and the combat presumption under 38 U.S.C.A. § 1154(b) versus the negative opinion of the examiner which is not completely clear, the Board finds that the evidence of the claim is in equipoise.  As a result, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for tinnitus.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for tinnitus is granted.  


REMAND

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The July 2009 VA examination report found the Veteran did not have bilateral hearing loss for VA purposes.  The audiogram showed the pure tone threshold values did not meet the criteria under 38 C.F.R. § 3.385 for hearing loss for VA purposes.  The speech recognition scores of 66 percent for the right ear and 70 percent for the left ear (which do meet the criteria under 38 C.F.R. § 3.385) were not to be used for rating purposes according to the examiner because they were not consistent with pure tone audiometry.  

At the Board hearing, the Veteran's representative was concerned about that fact that there was no explanation for why the speech recognition scores were not consistent with the pure tone audiometry.  The Compensation and Pension Clinician's Guide Worksheet for audiology examinations does state that when only pure tone results are used to evaluate hearing loss the examiner should certify that language difficulties or other problems make the use of pure tone average and speech discrimination inappropriate; the problem should be specified.  While the examiner stated the problem, the Board finds the reasoning requires clarification.  

Given this evidence, the Board finds that the claim must be remanded to afford the Veteran a new VA audiological examination to determine the nature and etiology of any hearing loss.  If the speech recognition scores cannot be used for rating purposes, the examiner should explain why they may not be used, including why they are not consistent with pure tone audiometry.  

Accordingly, this issue is REMANDED for the following actions: 

1.  Schedule the Veteran for a new VA audiological examination to determine the nature and etiology of any hearing loss.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination.

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

If the speech recognition scores cannot be used for rating purposes, the examiner should explain why they may not be used and offer an opinion as to why they are not consistent with pure tone audiometry.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset during the Veteran's active service or is otherwise causally related to his service.

All conclusions should be supported with principles of medical science and/or the facts of the case.

2. Then, readjudicate the claim for entitlement to service connection for hearing loss.  If the benefit sought is not granted, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


